   Case: 1:20-cv-07196 Document #: 106 Filed: 06/08/21 Page 1 of 7 PageID #:4908




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARIO TRICOCI HAIR SALONS &     )
DAY SPAS, LLC d/b/a Tricoci Salon and
                                )
Spa, an Illinois corporation,   )
                                )                    Case No. 20-cv-07196
                Plaintiff,      )
                                )                    Honorable Matthew F. Kennelly
          v.                    )
                                )                    Hon. Mag. Gabriel A. Fuentes
CLAUDIA POCCIA and MOLLY SLOAT, )
                                )
                Defendants.     )

         NON-PARTIES’ EMERGENCY MOTION FOR PROTECTIVE ORDER

       Fekkai Retail LLC, Blue Mistral, LLC, and Bastide (collectively, the “Fekkai Parties”), by

their attorneys, respectfully move this Court for an emergency protective order pursuant to Federal

Rule of Civil Procedure 26(c), and in support thereof state as follows:

       1.      None of the Fekkai Parties are parties to this action. According to Plaintiff’s

Complaint, the Fekkai Parties are “direct competitors” of Plaintiff and Defendants allegedly

misappropriated Plaintiff’s confidential information while exploring an opportunity with and

performing services for the Fekkai Parties. (See, e.g., ECF No. 66 ¶¶ 1, 42-46, 121, 191.)

       2.      As part of Defendants’ respective engagements with certain Fekkai Parties,

Defendants each signed an agreement agreeing to maintain in strict confidence the confidential

and proprietary information of the Fekkai Parties.

       3.      Pursuant to a forensic protocol the Plaintiff and Defendants to this action

negotiated, Defendants previously protected from disclosure to Plaintiff certain documents in their



                                                 1
   Case: 1:20-cv-07196 Document #: 106 Filed: 06/08/21 Page 2 of 7 PageID #:4909




possession citing concerns over producing potential confidential information belonging to the

Fekkai Parties. (ECF No. 25 ¶ 7.)

       4.      It has come to the attention of the Fekkai Parties that the Court has ordered

disclosure of over 1,200 such documents to Plaintiff after reviewing a subset of approximately

three dozen (36) of these 1,200 documents. (ECF No. 104.) The Fekkai Parties now seek an

emergency order protecting against the disclosure of its confidential or proprietary information to

Plaintiff, disclosure of which would likely cause irreparable harm to the Fekkai Parties. As non-

parties to the litigation, and owners of the confidential information being sought, the Fekkai Parties

are entitled to protection from a self-described competitor—Plaintiff—gaining access to their

confidential business information, which would enable Plaintiff to unfairly, unethically, and

illegally compete with the Fekkai Parties. Fed. R. Civ. P. 26(c)(1).

       5.      District courts have “substantial latitude to fashion protective orders.” Seattle

Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984). A court may, “for good cause, issue an order to

protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense[.]” Fed. R. Civ. P. 26(c)(1). The protective order can include one or more of the following

limitations:

               (A) forbidding the disclosure or discovery;
               (B) specifying terms, including time and place or the allocation of
               expenses, for the disclosure or discovery;
               (C) prescribing a discovery method other than the one selected by
               the party seeking discovery;
               (D) forbidding inquiry into certain matters, or limiting the scope of
               disclosure or discovery to certain matters;
               (E) designating the persons who may be present while the
               discovery is conducted;
               ...
               (G) requiring that a trade secret or other confidential research,
               development, or commercial information not be revealed or be
               revealed only in a specified way[.]
                                                  2
   Case: 1:20-cv-07196 Document #: 106 Filed: 06/08/21 Page 3 of 7 PageID #:4910




Fed. R. Civ. P. 26(c)(1)(A)-(E), (G).

       6.      Based upon information and belief, the documents at issue contain confidential or

proprietary information of the Fekkai Parties bearing no relevance to Plaintiff’s claims against

Defendants. What is at issue in this litigation is Plaintiff’s confidential information, and whether

it was improperly utilized or disclosed by Defendants to the Fekkai Parties. The Fekkai Parties’

confidential business information is irrelevant. Moreover, to date, Plaintiff has not shown that

Defendants wrongly used or disclosed Plaintiff’s confidential information to any of the Fekkai

Parties. (See ECF Nos. 93-94.)

       7.      Upon information and belief, among the documents at issue are documents

containing confidential financial information for the Fekkai Parties, including financial statements,

profit and loss information, and sales information by retailer for various retailers of the Fekkai

Parties; as well as strategic roadmaps and sales distribution strategies for the Fekkai Parties, among

other confidential information of the Fekkai Parties. The Fekkai Parties submit that agreements,

sales and financial information, business strategies and plans, pitches, presentations, and other

commercially sensitive information pertaining to the Fekkai Parties and their relationships with

retailers of their many products—which, again, are not at issue in this litigation—are irrelevant to

Plaintiff’s claims, which concern the alleged use or disclosure of Plaintiff’s confidential

information by Defendants to the Fekkai Parties. Further, the disclosure of such highly sensitive

information of the Fekkai Parties will unduly harm the Fekkai Parties, in particular the confidential

relationships with their retail partners, who also have nothing to do with this case. Plaintiff should

not be allowed to use discovery in this case as a fishing expedition to gain valuable commercial



                                                  3
   Case: 1:20-cv-07196 Document #: 106 Filed: 06/08/21 Page 4 of 7 PageID #:4911




information of the Fekkai Parties and their retail partners and thereafter use such information to

interfere with and damage the Fekkai Parties’ relationships with indispensable retail partners.

       8.        In addition, the Fekkai Parties are not parties to this action and they should not have

to bear the burden or expense of producing any confidential or proprietary information that has

nothing to do with Plaintiff’s claims against Defendants. Robinson Steel Co. v. Caterpillar, Inc.,

No. 2:10-CV-438-JTM-PRC, 2012 WL 5903769, at *3 (N.D. Ind. Nov. 21, 2012) (“non-party

status is a significant factor a court must consider when assessing undue burden”). This falls

beyond the scope of permissible discovery under Rule 26(b)(1). Fed. R. Civ. P. 26(b)(1) (“Unless

otherwise limited by court order, the scope of discovery is as follows: Parties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the action,

the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.”) (emphasis added).

       9.        To the extent the Court deems it appropriate to compel production of certain

confidential information of the Fekkai Parties, the Court should, in accordance with Fed. R. Civ.

P. 26(b)(1) and 26(c)(1), first require Plaintiff to make a threshold showing of their relevance and

permit the Fekkai Parties to inspect all documents at issue to ensure that their confidential or

proprietary information is appropriately safeguarded (i.e. redacted) and production be narrowly

tailored to specific, relevant, and proportional categories of documents. See Robinson Steel Co.

v. Caterpillar, Inc., 2012 WL 5903769, at *3-4 (granting motion for protective order barring

discovery of nonparties “not made with particularity and request[ing] sensitive business

information”).
                                                   4
   Case: 1:20-cv-07196 Document #: 106 Filed: 06/08/21 Page 5 of 7 PageID #:4912




        10.     Blanket disclosure should not be allowed without this review and a threshold

showing by Plaintiff that the information sought is indeed “relevant” to Plaintiff’s claims and

proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1); Drics v. Duffy, No. 1:14-cv-

01192-SEB-MJD, 2014 WL 5323737, at *3-8 (S.D. Ind. Oct. 16, 2014) (in seeking non-party

discovery, “Plaintiff has the burden to explain why any apparently irrelevant requests are actually

relevant to a claim or defense in this action”) (granting motion for protective order protecting non-

parties from producing broad categories of financial and other types documents not limited to the

financial transactions at issue because “fishing for anything that might . . . support his claims . . .

[is] beyond the permissible scope of discovery.”).

        11.     Based on the foregoing, the Fekkai Parties respectfully request that the Court grant

their emergency motion and enter a protective order barring Plaintiff—who deems itself a direct

competitor of the Fekkai Parties—from obtaining and using any confidential or proprietary

commercial information of the Fekkai Parties. Fed. R. Civ. P. 26(c)(1)(A), (D), (G). Alternatively,

to the extent the Court deems it appropriate to compel production of certain confidential

information of the Fekkai Parties, the Fekkai Parties request that the Court: (i) first require Plaintiff

to make a threshold showing of their relevance and (ii) permit the Fekkai Parties a reasonable time

of not less than ten (10) days to inspect all such documents before their production to Plaintiff, in

order to seek any further appropriate relief to safeguard its confidential information and business

interests from a declared direct competitor (e.g., redaction), and (iii) order Plaintiff to pay all costs

associated with such review and production. Fed. R. Civ. P. 26(c)(1)(B), (E).

Dated: June 8, 2021                                     Respectfully submitted,

                                                        FEKKAI RETAIL LLC,
                                                        BLUE MISTRAL, LLC, AND BASTIDE

                                                   5
Case: 1:20-cv-07196 Document #: 106 Filed: 06/08/21 Page 6 of 7 PageID #:4913




                                          By: s/ Marlén Cortez Morris
                                                 One of their Attorneys

                                          Marlén Cortez Morris (ARDC No. 6291488)
                                          Ogletree, Deakins, Nash, Smoak &
                                          Stewart, P.C.
                                          155 North Wacker Drive, Suite 4300
                                          Chicago, Illinois 60606
                                          Telephone: 312.558.1220
                                          Facsimile: 312.807.3619
                                          marlen.cortez@ogletree.com




                                      6
   Case: 1:20-cv-07196 Document #: 106 Filed: 06/08/21 Page 7 of 7 PageID #:4914




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2021, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system, which will send notice of electronic filing to all counsel

of record.

                                                      s/ Marlén Cortez Morris




                                                 7
